Citation Nr: 0410677	
Decision Date: 04/26/04    Archive Date: 05/06/04	

DOCKET NO.  98-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of service connection for coronary artery disease.

2.  Entitlement to an evaluation in excess of 30 percent for 
hiatal hernia and duodenal ulcer.

3.  Entitlement to an evaluation in excess of 10 percent for a 
fungal skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from May 1950 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied the claims now on appeal.  That rating 
decision also denied entitlement to service connection for post-
traumatic stress disorder (PTSD), but this claim was later allowed 
during the pendency of this appeal.  The case is now ready for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues pending appeal has been requested or 
obtained.

2.  In August 1995, the Board found that the veteran had not 
submitted new and material evidence to reopen a claim of service 
connection for a heart disorder; the veteran was notified of this 
and his appellate rights but did not timely appeal that decision.

3.  Evidence submitted to reopen includes a statement from a 
private physician in March 2001 which suggested a plausible causal 
connection between the remote onset of coronary artery disease and 
incidents of service; this evidence was not previously of record 
at the time of the prior final decision and it must be considered 
to fairly decide the merits of the claim.

4.  Heart disease was  initially suggested in 1981, and coronary 
artery disease was first documented in 1987, many years after 
service; no competent evidence relates coronary artery disease to 
any incident, injury or disease of active military service.

5.  There has been no positive diagnostic finding of duodenal 
ulcer at any time during the pendency of this appeal, but hiatal 
hernia and symptoms of gastroesophageal reflux disease are shown 
to result in persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation productive of considerable 
impairment of health.  

6.  The veteran's service-connected upper gastrointestinal 
disorder is not shown to result in vomiting, material loss and 
hematemesis or melena with moderate anemia, and the evidence on 
file also shows that periodic exacerbations of symptoms consistent 
with this service-connected disability are actually attributable 
to nonservice-connected disability.  

7.  Fungal dermatitis is shown to intermittently involve areas of 
the body including the hands, feet, legs, groin, and axilla 
lasting from two to four weeks and then be absent for three to six 
months

8.  There have been no serious or acute exacerbations of fungal 
dermatitis identified at any time in the clinical evidence on file 
from 1998 to present.

9.  The veteran's fungal skin disorder is shown to involve 
exfoliation, exudation, and itching involving an exposed or 
extensive area, but there is no evidence of constant itching, 
extensive lesions or marked disfigurement, or involvement of more 
than 20 percent of the entire body without intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
requiring a total duration of less than six weeks during the past 
12-month period.  



CONCLUSIONS OF LAW

1.  Evidence received since the August 1995 Board decision denying 
service connection for a heart disorder is new and material and 
the veteran's claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2003).  

2.  Coronary artery disease or other disability of the heart was 
not incurred or aggravated during military service, nor is it 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  The criteria for an evaluation in excess of 30 percent for 
hiatal hernia with duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.113, 4.114, Diagnostic Codes 7203, 
7305, 7346 (2003).  

4.  The criteria for an evaluation in excess of 10 percent for a 
fungal skin disorder have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing this liberalizing legislation are applicable to the 
veteran's claims.  The VCAA provides that VA will notify claimants 
of the evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.

Initially, the Board notes that the rating decision giving rise to 
this appeal was issued in May 1998, long before VCAA became 
effective in November 2000.  However, it is clear from a review of 
the veteran's extensive claims folder that, subsequent to the 
adoption of VCAA, the RO clearly notified the veteran of VCAA 
duties to notify and assist, of the evidence necessary to 
substantiate his claim, and offered and actually assisted the 
veteran in collecting evidence which he reasonably identified as 
relevant to his claims.  Subsequent to the adoption of VCAA, the 
veteran was mailed actual notification letters informing him of 
VA's duty to notify and assist and identifying the evidence 
necessary to substantiate his claim.  On multiple occasions, the 
RO requested the veteran to produce certain specific private 
medical records identified in the record and the veteran did 
produce such evidence, and the RO also collected such evidence on 
the veteran's behalf for inclusion in the claims folder.  The 
veteran has been specifically notified of the regulations 
implementing VCAA.  The veteran was provided recitation of the 
laws and regulations applicable to his pending claims and 
evaluations of the evidence on file in a statement of the case 
issued in July 1988, and supplemental statement of the case 
thereafter issued in October 1998, January 2000, July 2001, and 
December 2002.  The veteran availed himself of providing sworn 
testimony at a personal hearing conducted at the RO in February 
2000.  The veteran has been provided VA examinations which are 
adequate for rating purposes, and the RO also specifically made a 
request for a review of the veteran's claims folder by a physician 
and for production of an opinion consistent with 38 U.S.C.A. § 
5103A(d)(2).  

During the pendency of this appeal the veteran argued that certain 
of his service medical records were absent from the record and the 
RO followed up on this by processing an additional request for any 
additional service medical records.  All known and available 
service medical records of the veteran's treatment during active 
military duty have been collected for review and are on file.  The 
veteran does not argue nor does the evidence on file reveal or 
indicate that there remains any additional relevant evidence which 
has not been collected for review and consideration.  The veteran 
himself waived any additional time provided him for submission of 
additional evidence following certification of his appeal to the 
Board in a letter submitted in January 2003.  The Board finds that 
the veteran has been informed of the evidence which he must 
present and the evidence which VA would collect on his behalf, and 
the duties to assist and notify under VCAA have been fully 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 283 (2002).  

The Board has considered the case of Pelegrini v. Principi, 17 
Vet. App. 412 (2004) in which the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a veteran must be provided a 
VCAA notice before any initial RO rating decision is issued.  VA, 
however, believes this decision is not applicable to cases (such 
as the one herein), where the initial RO decision was made prior 
to the enactment of VCAA in November 2000.  VA is pursuing further 
judicial review as to retroactive application of the Court's 
holding in this class of cases.  Considering that the appeal has 
been pending from 1998 through present, and the considerable 
amount of development and multiple notifications which have been 
made to the veteran during these years, and the fact that there 
remains no additional evidence identified by the record or the 
veteran himself or representative which has not been collected for 
review, the Board can find no prejudice to the veteran in 
proceeding to a decision on the merits of the issues presented in 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Consistent with VCAA, the Board specifically finds that there 
remains no reasonable possibility that further assistance would 
aid in substantiating any of the veteran's claims.  

I.  New and Material Evidence-Service Connection, Coronary Artery 
Disease

Law and Regulation:  A previously denied claim for service 
connection which was not timely appealed may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

New and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and substantially 
on specific matters under consideration which is neither 
cumulative nor redundant, and which by itself, or in connection 
with evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The provisions of 38 C.F.R. § 3.156 were amended, 
effective in August 2000, and these amendments are only effective 
on claims received on or after August 29, 2001, and are thus not 
applicable in this case.  See 66 Fed. Reg. 45, 620-45, 632 (Aug. 
29, 2001).  

Service connection may be established for disability resulting 
from disease or injury suffered in line of duty.  38 U.S.C.A. § 
1131.  Service connection may also be granted for certain chronic 
disabilities, including heart disease, if such are shown to be 
manifest to a compensable degree within one year after a veteran 
was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  Continuity 
of symptomatology is required when a condition noted during 
service is not shown to be chronic, when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity in 
service is not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran's initial claim for service connection for 
chest pain and a heart disorder, filed upon service separation was 
denied based upon an absence of any such disorder identified in 
the service medical records or in a VA examination soon after 
service in November 1970.  The veteran later attempted to reopen 
this claim and, in December 1987, in a decision on the merits, the 
RO again denied this claim on the basis that heart disease was 
first demonstrated many years after service and was not shown to 
be related to any incident, injury or disease of active service.  
The veteran appealed and in August 1995, the Board found that the 
veteran had failed to submit new and material evidence sufficient 
to reopen a claim for service connection for a heart disorder.  
The veteran was notified of this decision and his appellate rights 
and he did not appeal and that decision is final.  

The veteran later attempted to reopen this claim and, in the 
rating decision now on appeal in May 1998, the RO found that the 
veteran had not submitted new and material evidence to reopen this 
claim.  In March 2001, during the pendency of this appeal, the 
veteran's private treating cardiologist wrote that, although it 
was impossible to correlate an angiogram performed in 1987 with 
events during service in 1957 and 1968, the typical nature of the 
symptoms and the presence of positive enzymes made it likely that 
heart disease might have had its onset during military service.  
This evidence was not previously considered and was favorable to 
the veteran's claim.  The RO found that this evidence was new and 
material and reopened the veteran's claim and thereafter 
considered that claim on the merits.  The Board concurs with the 
RO's actions.  

In advancing this claim, the veteran presented written statements 
and sworn testimony to the effect that he believed that he had had 
two myocardial infarctions (MI or heart attacks) during service in 
1957 and 1968.  He testified to a chronicity of symptoms during 
and after service.  He testified that health care personnel during 
service believed that he had had heart attacks but that he 
sustained them without permanent damage.  He stated that for him 
to remain on active duty, they were recharacterized as other than 
heart attacks, and that this is why heart disease is not 
documented during service.  

The service medical records document that in June 1957, the 
veteran was seen for chest pain and shortness of breath.  There 
was a negative chest X-ray and normal EKG.  The diagnosis was 
tetany (hyperexcitability of nerves and muscles) due to 
hyperventilation.  There was no documentation of positive cardiac 
enzymes.  The veteran was again seen in February 1968 for sharp 
chest pain which he reported to be mild tightness.  Another EKG 
was normal, and the diagnosis was chest pain of muscular origin.  
There was no evidence of positive cardiac enzymes.  The veteran 
underwent another EKG prior to his retirement from service which 
was within normal limits.  The retirement physical examination 
does not indicate a cardiac disorder was diagnosed during service.  
No diagnosis of myocardial infarction or heart attack was made 
during military service.  Although somewhat elevated blood 
pressure readings were recorded on occasion during service, there 
was at no time a diagnosis of chronic high blood pressure or 
hypertension or other disease or disability of the heart or 
cardiovascular system.

The first VA examination after service in November 1970 noted that 
blood pressure was 126/70, there was no cardiac enlargement, the 
heart tones were clear, rhythm was regular, and there was no 
murmur.  No disability of the heart was identified.  During 
periods of VA hospitalization for conditions not presently at 
issue, the veteran's heart was described as normal in June 1972, 
and, in May 1981, his heart rhythm was regular.  An EKG showed no 
acute changes.  

In December 1981, over 11 years after the veteran was discharged 
from service, it was considered that the veteran had a small 
inferior MI.  In May 1982, the veteran was determined to have 
coronary artery disease.  In June 1987, it was noted that the 
veteran had had an MI in 1981 and that when seen five years later, 
he had no angina and a treadmill study was negative for diagnostic 
ST depression.  He underwent coronary bypass surgery in July 1987.  
Subsequent evidence shows that the veteran subsequently had two 
additional MI's and that the 1987 bypass surgery failed and 
required subsequent surgical revision.  The evidence shows that 
the veteran had coronary artery disease with congestive heart 
failure and chronic stable angina for which he is prescribed 
routine medication since 1987.  This heart disease resulted in 
periodic chest pain and burning; it is documented that certain 
medication for the heart, including Nitroglycerin, can on occasion 
exacerbate symptoms.  

In March 2001, as noted above, the veteran's private treating 
cardiologist wrote a statement that the veteran had told him that 
he had heart attacks in 1957 and 1968 during service with positive 
enzymes and a negative EKG.  He wrote that it was quite likely 
that, because the veteran "was discharged from the military after 
the first two of these episodes that the condition occurred during 
military service."  In response to this letter, the RO referred 
the veteran's claims folder to a VA cardiologist for review.  The 
cardiologist reviewed the veteran's extensive claims folder and 
then directly contacted the veteran's private treating physician 
in July 2001.  The VA physician discussed the veteran's private 
cardiologist's letter with him and it was noted that the basis of 
the private cardiologist's letter was the veteran's own oral 
history and not independent objective clinical evidence.  It was 
noted that enzymes changes, as reported by the veteran, were 
questioned because there was no evidence in the military record of 
such laboratory diagnostic reports.  Further, it was noted that 
enzymes were not used as a routine diagnostic study until many 
years after these reported incidents during service.  The VA 
physician thus concluded that coronary artery disease was actually 
not first noted in the record until 1987, and that the service 
medical records did not show any form of heart disease.  

In August 2001, the veteran's private cardiologist wrote 
acknowledging that there were no enzymes available for evaluation 
of heart disease at the times alleged during the veteran's service 
and that he had no definite data about events of 1957 and 1968.  
He said it was not possible to make a correlation between the 1987 
angiogram and prior events.  He wrote, however, that it was well 
documented that coronary disease had "a long clinical latency" and 
that it was "possible" that an angiogram performed in the 1950s or 
60s "could" have shown some abnormality.  

The preponderance of the evidence of record is against the 
veteran's claim of service connection for coronary artery disease.  
Coronary artery disease, hypertension, congestive heart failure, 
and any other form of heart disease or disorder were not 
identified for years after the veteran was separated from service.  
The first clinical indications of heart disease are shown in the 
record in 1981, over 11 years after the veteran was separated from 
service.  Coronary artery disease itself is not firmly established 
until 1987 when the veteran underwent coronary artery bypass graft 
surgery.  The veteran's private cardiologist's statement of March 
2001 is shown to have been based purely upon history provided by 
the veteran, a history which included reference to positive 
cardiac enzymes which were not reported in the service medical 
records, and which are shown to have not been readily available or 
used at the time these incidents during service occurred.  
Instead, the records during service show that examinations 
resulted in normal findings including X-ray studies and EKG 
examinations conducted in 1957, 1968, and in 1970 in the service 
retirement physical examination.  The veteran's private 
cardiologist's statement that coronary disease has a long clinical 
latency and that it was possible that it originated in the 1950s 
or 60s is not persuasive and is outweighed by the substantial 
evidence on file which documents actual onset of heart disease 
over a decade after the veteran was separated from service.  There 
is a considerable volume of clinical evidence during and in the 
years following service that is notably absent for any findings of 
heart disease.  This claim must be denied.  

II.  Increased Rating-Hiatal Hernia and Duodenal Ulcer

Law and Regulation:  The Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of disability in 
claims for disability compensation.  The provisions of the 
Schedule represent the average impairment in civil occupations 
resulting from those disabilities, as well as can be determined.  
Separate diagnostic codes identifiy the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned, if the disability more nearly approximates the 
criteria required for that rating, otherwise the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

There are diseases of the digestive system, particularly within 
the abdomen which, while differing in the site of pathology, 
produce a common disability picture characterized by varying 
degrees of abdominal distress or pain, anemia, and disturbance in 
nutrition.  Consequently, certain coexisting diseases in this area 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle relating 
to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342 
and 7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the Diagnostic Code 
which reflects the predominant disability picture.  38 C.F.R. § 
4.114.  

Stricture of the esophagus from permitting passage of liquids only 
with marked impairment of general health warrants an 80 percent 
evaluation.  Stricture which is severe permitting liquids only 
warrants a 50 percent evaluation.  Stricture which is moderate 
warrants a 30 percent evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7203.

Duodenal ulcer which is mild with recurring symptoms once or twice 
per year warrants a 10 percent evaluation.  Duodenal ulcer which 
is moderate with recurring episodes of severe symptoms 2 or 3 
times a year averaging 10 days in duration; or with continuous 
moderate manifestations warrants a 20 percent evaluation.  
Duodenal ulcer which is moderately severe, less than severe with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four times a year warrants a 40 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Hiatal hernia with 2 or more of the symptoms for the 30 percent 
evaluation of less severity warrants a 10 percent evaluation.  
Hiatal hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
arm or shoulder pain, productive of considerable impairment of 
health warrants a 30 percent evaluation.  Hiatal hernia with 
symptoms of pain, vomiting, material weight loss, and hematemesis 
or melena, or other symptom combinations productive of severe 
impairment of health warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

Analysis:  Historically, the veteran was granted service 
connection for duodenal ulcer with a noncompensable evaluation 
commencing the month after service separation in 1970.  
Thereafter, a 10 percent evaluation was allowed for hiatal hernia 
effective from June 1972.  That evaluation remained in effect for 
many years until the veteran's current claim.  In the rating 
decision on appeal in May 1998, the RO reviewed the evidence and 
granted an increase from 10 to 30 percent effective from May 1996.  
The veteran appealed for an evaluation in excess of 30 percent.  

During his personal hearing, the veteran discussed his ongoing 
chronic symptoms, medical treatment, including episodes of 
increased severity of symptoms, and reported that his weight would 
fluctuate from 149 to 160.

Both private and VA medical records on file from the mid to late 
1990s clearly document that the veteran has gastroesophageal 
reflux disease which is consistent with his service-connected 
hiatal hernia and that this results in persistent recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation.  
It is also noted, however, that during this period the veteran, 
subsequent to his 1987 coronary artery bypass graft, had two 
subsequent acute myocardial infarctions which involved 
considerable chest pain and burning with a chronic onset of angina 
(chest pain) for which he received medication, including 
Nitroglycerin.  Ultimately, revision heart surgery was necessary 
and accomplished.  Additionally, in September 1998, the veteran 
was noted to have extensive sigmoid diverticulosis with spasm 
indicating possible subacute diverticulitis.  Diagnostic study at 
this time revealed diverticula, some quite expansive.  Internal 
hemorrhoids were also noted.

In January 1999, a private esophagogastroduodenoscopy (EGD) with 
photography and biopsy resulted in identification of a hiatal 
hernia.  The upper stomach appeared to be completely normal 
otherwise.  Minimal erosive changes were noted in the hiatal 
hernia.  No active ulceration or inflammation was seen in the 
stomach.  The entire esophagus appeared to be normal and there was 
no evidence for acute reflux changes.  There was moderate 
tortuosity to the distal esophagus.  The impressions included a 
small sliding hiatal hernia, without evidence of ulceration or 
inflammation, and mild duodenitis.  In January 1999, a private 
endoscopy resulted in findings of chronic cholecystitis (inflamed 
gallbladder) and cholelithiasis (gallstones).  A previous 
ultrasound had revealed multiple gallstones.  The veteran was 
subsequently provided surgery for removal of his gallbladder.

In January 2000, the 73-year-old veteran presented to a private 
emergency room with a chief complaint of chest pain.  His history 
of hiatal hernia with gastroesophageal reflux was discussed.  He 
described a daily feeling of burning in the chest, especially when 
waking in the morning.  The veteran denied nausea, vomiting, 
diarrhea, constipation and abdominal pain.  There was no black or 
tarry stools.  Examination and diagnostic studies resulted in a 
finding that the veteran had had an acute inferolateral myocardial 
infarction.  The veteran and his wife insisted that the etiology 
of his pain was only gastrointestinal and not cardiac.  This 
physician wrote that he explained to them that although he agreed 
that the veteran had gastroesophageal reflux and hiatal hernia 
which had been symptomatic, the evidence of EKG changes and lab 
results were such that he could not ignore that he was suffering 
from cardiac disease.

In February 2001, the veteran was provided a VA examination.  He 
reported ongoing complaints of heartburn and chest discomfort 
which was largely aggravated by stress.  It was also noted that 
symptoms would also be aggravated by some of the veteran's cardiac 
medication, including Nitroglycerin.  He would notice some early 
morning swallowing problem for liquids or solids and in the 
afternoon he would often feel nausea but no vomiting.  He was 
known to have hiatal hernia and reflux and a "distant history of 
peptic ulcer disease."  Recent endoscopy revealed the hiatal 
hernia with fibrous ring in the distal esophagus causing no 
significant narrowing.  No esophagitis was noted.  There was a 
small amount of inflammation in the antrum of his stomach, but no 
evidence of active peptic ulcer disease.  The veteran regulated 
his diet and used medication.  In the previous two years, the 
veteran's weight had "ranged from 153 to 162 and generally ha[d] 
been stable."  On examination, the veteran appeared well 
nourished, and there was no evidence of pallor or anemia.  The 
impression was that the veteran had well-documented hiatal hernia 
with gastroesophageal reflux with chronic dyspepsia but without 
evidence of esophagitis or active peptic ulcer disease.  There was 
no significant obstruction from his esophageal fibrous ring, and 
dyspepsia was clearly aggravated by his underlying psychological 
problems.  

A VA consultation in March 2002 noted the veteran's ongoing 
problems with chronic dyspnea with intermittent swallowing 
problems, notably in the morning, with solids only.  His weight 
was stable and his appetite was good.  

In April 2002, the veteran had a private EGD with biopsy.  The 
duodenoscope revealed that the duodenum was normal throughout.  
There was a normal appearing bulb and pylorus.  The stomach was 
relatively unremarkable.  The fundus appeared to be normal.  No 
inflammation or ulceration was identified.  The distal esophagus 
and remainder of the esophagus were completely unremarkable.  The 
findings were "possible nonulcer reflux disease."  There was also 
no evidence of previously identified hiatal hernia or distal 
gastric or duodenal abnormalities.

In July 2002, the veteran was admitted to the hospital because of 
a sudden onset of nausea, vomiting, diarrhea, and a slightly 
decreased hemoglobin and hematocrit.  He was quickly stabilized, 
and diarrhea dissipated totally.  It was determined that nausea, 
vomiting and diarrhea were most likely a result of a viral 
gastroenteritis.  The veteran reported that he had attended a 
wedding where he ate a variety of catered foods and that shortly 
thereafter, he was sick with explosive diarrhea and vomiting.  
There was an impression of questionable food poisoning, but this 
appears to have later been changed to a finding of viral 
gastroenteritis.  

In July 2002, the veteran was provided a private colonoscopy with 
biopsy.  The indication was blood in the stool.  This study 
revealed that from the midtransverse colon down to the end of the 
sigmoid colon there were extensive diverticular formation, 
particularly noticed in the sigmoid colon, without polyps.  At 
that region there was mild hyperemia but no evidence of purulence 
and no bleeding.  Internal hemorrhoids were also identified.  The 
impression was significant sigmoid diverticular disease with mild 
hyperemia suggesting subacute diverticulitis.  

Also in July 2002, the veteran was provided an EGD with biopsy.  
This study resulted in findings of mild inflammatory changes in 
the distal stomach with a normal appearing pylorus.  The fundus 
was normal.  There was no evidence for hiatal herniation or 
inflammation or reflux changes.  The esophagus appeared to have a 
corkscrew disability.  The impression was distal antral gastritis 
and a corkscrew distal esophagus.  

In October 2002, a VA consultation noted recent gastritis with 
melena, but melena had ceased.  The veteran was noted to have some 
mild renal insufficiency, and anemia was noted to likely be 
related to renal insufficiency.  He had not been having any chest 
pain.  He had chronic anxiety.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's service-connected hiatal 
hernia and duodenal ulcer.  The extensive clinical records on file 
reveal that the veteran has chronic gastroesophageal reflux 
consistent with service-connected hiatal hernia which results in 
persistent and recurrent epigastric distress with dysphagia but 
without accompanying arm or shoulder pain which is productive of 
considerable impairment of health which warrants the currently 
assigned 30 percent evaluation.  This extensive record does not, 
however, reveal that he has symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
severe impairment of health, criteria for the next higher 60 
percent evaluation, which are attributable to either hiatal hernia 
or duodenal ulcer.  

At all times during the pendency of this appeal, there was no 
finding of any active duodenal ulcer based on repeated diagnostic 
studies both private and VA.  Hiatal hernia has been consistently 
identified as appearing mild to moderate in nature and resulting 
in chronic epigastric distress.  The veteran is shown, however, to 
also have additional disabilities which are not service connected 
and which are not attributable to hiatal hernia which result in a 
similar panoply of symptoms to those ordinarily presented by a 
hiatal hernia.  Chest pain or burning consistent with intermittent 
angina is attributable to coronary artery disease which is not 
service connected as are symptoms attributable to medications 
provided for heart disease such as Nitroglycerin.  Blood in the 
stool (melena) and/or other bowel symptoms are clearly 
attributable by the clinical evidence on record to significant 
sigmoid diverticular disease which is also not service connected.   
Documented vomiting was in association with a viral 
gastroenteritis.  Additional digestive symptoms are shown to be 
attributable to chronic gallbladder problems and gallstones for 
which the veteran was provided gallbladder surgery, but these 
disorders are not service connected.  Some recent anemia has been 
related to mild renal insufficiency, which is not service 
connected.  Epigastric distress is noted to be increased by 
stress, and the veteran is in receipt of a separate 30 percent 
evaluation for PTSD.  

Similarly, the veteran is not demonstrated to have material weight 
loss, and both the veteran himself and clinical evidence on file 
reports a routine weight fluctuation within approximately 10 
pounds.  The veteran has consistently been noted not to be 
suffering from malnutrition.  Although there are more recent 
notations of a fibrous ring or corkscrew defect of the veteran's 
esophagus, multiple diagnostic studies show no significant 
narrowing, sufficient to be characterized as severe and permitting 
ingestion of liquids only, to warrant the next higher 50 percent 
evaluation in accordance with 38 C.F.R. § 4.114, Diagnostic Code 
7203.  The considerable evidence on file does not reveal symptoms 
of pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia which is attributable to service-connected 
hiatal hernia to meet or even closely approximate the next higher 
60 percent evaluation.  Hiatal hernia with gastroesophageal reflux 
is fairly demonstrated to result in "considerable" (but not 
"severe") impairment of health consistent with the presently 
assigned 30 percent evaluation, at all times during the pendency 
of this appeal.  An increased evaluation is not warranted by the 
evidence.

III.  Increased Rating-Fungal Skin Disorder

Additional Law and Regulation:  During the pendency of the 
veteran's claim, VA's regulations dealing with rating skin 
disabilities, 38 C.F.R. § 4.118 was amended.  See 67 Fed. Reg. 49, 
596 (July 31, 2002) (effective August 30, 2002).  

Where a law or regulation changes after it has been filed, but 
before the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do otherwise 
and the Secretary did so.  Revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), (vacated on other grounds by 251 F.3d 166 Fed. Cir.).  The 
reverse is not true with respect to application of former criteria 
prospectively.  Until the time of this change in regulatory 
criteria, the RO informed the veteran of the then applicable 
rating criteria.  In the most recent December 2002 supplemental 
statement of the case, the RO notified the veteran of the newly 
adopted criteria.  

Under the criteria in effect prior to August 30, 2002, the 
veteran's fungal skin disorder was rated by analogy to eczema at 
38 C.F.R. § 4.118, Diagnostic Code 7816.  Prior to August 30, 
2002, eczema with slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area warranted a 
noncompensable evaluation.  With exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area 
warranted a 10 percent evaluation.  With constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 percent 
evaluation was warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Subsequent to August 30, 2002, the Schedule provides that a 60 
percent evaluation is warranted if more than 40 percent of the 
entire body or exposed areas is affected; or, constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12 months.  
A 30 percent evaluation is warranted if 20 to 40 percent of the 
entire body or of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more but not 
constantly, during the past 12-month period.  A 10 percent 
evaluation is warranted if at least 5 percent, but less than 20 
percent, of the entire body or of the exposed areas are affected, 
or; intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than six weeks during the last 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

Analysis:  Historically, the veteran has been in receipt of a 10 
percent evaluation for a fungal skin condition from the month 
following service separation in August 1970.  The veteran is shown 
to have had intermittent manifestations of fungal dermatitis of 
the feet, legs, arms, groin and axilla.

Private records from 1995 show a positive test for fungus of the 
feet.  Records during the pendency of this appeal do show that the 
veteran received certain treatment for his skin disorder, 
principally a topical application, but there are no records 
revealing that the veteran sought or required extensive treatment, 
or that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required at any time.  Further, there 
is no evidence that he had had any significant flare-ups at 
anytime during the pendency of this appeal.  There are extensive 
treatment records for other disabilities which have been mentioned 
above, but none of these records discuss the veteran's fungal skin 
disorder as a significant impairment.  

Multiple private physical examinations conducted in conjunction 
with treatment for other disabilities, and which appear to contain 
complete evaluations, fail to mention the veteran's fungal skin 
disorder.  In January 2000, evaluation of skin noted that mucous 
membranes were moist without decreased skin turgor or tinting, and 
that capillary refill was normal and the skin was warm and dry.  

In testimony at a personal hearing, the veteran reported his 
history of fungal skin disability.  He reported using topical 
applications which would assist in symptoms but not cure the 
condition.  He reported that outbreaks would last 3 to 4 months 
and then go away.  

A February 2001 VA examination noted that the veteran reported a 
history of skin problems which seemed to "come and go."  They 
would last "from 2 to 4 weeks and then may be gone for 3 to 6 
months."  This generally occurred most often in hot or moist 
conditions.  At the time of the examination, the veteran had 
minimal problems on his hands and feet.  There were also some 
problems on his scalp.  The veteran reported having past problems 
on the lower portion of the leg, the groin, and under the arms.  
He had been treated with Lamisil and Sporanox.  Physical 
examination revealed the skin on the hands to be normal, and the 
feet did not show any significant dermatitis.  There was no 
significant fungal nail disease.  There was some nonspecific 
dryness and scaling on the face and scalp, but the examiner found 
that this dermatitis was not fungal in origin and probably 
represented a form of seborrhea.  

Also in February 2001, the veteran forwarded private medical 
records of dermatological treatment which principally noted the 
existence of dermatitis on the head and one ear.  A close-up color 
photograph was submitted of the veteran's face and head which did 
show spots on the forehead and scalp, and right cheek.  No 
photographs were submitted reflecting dermatitis on any other area 
of the body.  

VA outpatient treatment records from November 2001 contain the 
veteran's report of seeing a private dermatologist for removal of 
skin lesions on the face and forehead and that a biopsy of his 
left neck had been consistent with cancer.  

In November 2002, the veteran was provided a VA examination.  At 
the time, the veteran had no active skin lesions for examination.  
He had continued to use "intermittent" Sporanox for treatment.  
Physical examination of the skin showed no active fungal process 
or rash.  There were no mycotic nail changes.  The examiner 
reported that the veteran apparently had clear-cut improvement for 
his skin disorder by using topical Sporanox.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's service-connected fungal 
skin disorder.  At all times during the pendency of this appeal 
the veteran's skin disorder is shown to involve various areas of 
the legs, groin, axilla and feet on an intermittent basis but is 
shown to be well controlled with use of topical treatment.  

Under the older and now superceded criteria for evaluation of the 
veteran's skin disorder, the currently assigned 10 percent 
evaluation is properly warranted for exfoliation, exudation or 
itching if involving an exposed surface or extensive area.  The 
veteran's skin disorder is not actually shown by the clinical 
evidence on file to involve an extensive area.  The next higher 30 
percent evaluation would require constant exudation or itching, 
extensive lesions, or marked disfigurement, symptoms which are not 
demonstrated in any clinical evidence on file.  

Under the new criteria in effect from August 2002, a 10 percent 
evaluation is warranted if the skin disorder covers from 5 to less 
than 20 percent of the entire body.  A 30 percent evaluation 
requires coverage from 20 to 40 percent of the entire body.  
Although there is no clinical opinion stated as to actual 
percentage of body coverage, the fact is that no clinical evidence 
on file provides a description of the veteran's skin disorder 
which would in any way meet or even closely approximate 20 percent 
or more bodily coverage by a dermatitis.  Additionally, no 
clinical evidence on file shows that the veteran requires systemic 
therapy such as corticosteroids or immunosuppressive drugs at any 
time.  Moreover, dermatitis more recently shown of the veteran's 
neck, face and head is demonstrated to be either a cancerous 
lesion or seborrhea which are not part of the veteran's service-
connected fungal skin disorder.  The clinical evidence from the 
mid-1990s forward fails to reveal that the veteran's service-
connected skin disorder results in constant exudation or itching 
with extensive lesions or marked disfigurement, or that it covers 
on the average of 20 to 40 percent of his entire body or the 
exposed areas affected.  Further, there is no evidence that it 
requires systemic therapy such as corticosteroids or 
immunosuppressive drugs, criteria for the next higher 30 percent 
evaluation.  


ORDER

New and material evidence sufficient to reopen a claim for service 
connection for coronary artery disease has been submitted and that 
claim is reopened.  

Entitlement to service connection for coronary artery disease is 
denied.

Entitlement to an evaluation in excess of 30 percent for hiatal 
hernia and duodenal ulcer is denied.  

Entitlement to an evaluation in excess of 10 percent for a fungal 
skin disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



